Citation Nr: 1439108	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11- 29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss (SNHL) (claimed as hearing impairment).  

2. Entitlement to an initial compensable rating for service-connected nodule, right upper lung lobe.

3. Entitlement to an initial compensable rating for service-connected lesion, right orbital frontal/anterior fossa (claimed as brain tumor).

4. Entitlement to a 10 percent disability rating based upon multiple, noncompensable service-connected disabilities.  


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from December 1990 to May 1991 and on active duty in the U.S. Naval Reserves from December 2001 to December 2002, October 2005 to February 2006, and January 2008 to March 2009.  He had additional service in the U.S. Army National Guard from May 1986 to September 1986, as well service in the Alabama Army National Guard from January 1986 to January 1992.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection and assigned noncompensable disability ratings for nodule, right lung upper lobe, lesion, right orbital frontal/anterior fossa, and bilateral SNHL.  

The Veteran was scheduled for a July 2013 Board video conference hearing, but failed to report.  Hence, his hearing request has been withdrawn.

The issue of entitlement to a 10 percent disability rating based upon multiple, service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1. VA audiometric testing performed in June 2009 revealed Level II hearing loss in the right ear and Level II hearing loss in the left ear.

2. The Veteran's service-connected right lung nodule is asymptomatic and has no significant effects upon either the Veteran's usual occupation or his daily activities.  

3. The Veteran' service-connected lesion, right orbital frontal/anterior fossa (claimed as brain tumor) is manifested by a lytic lesion in the floor of the right anterior cranial fossa measuring 1.8 x 2.1 x 1.6 cm, which is asymptomatic and has no significant effects upon either the Veteran's usual occupation or his daily activities.  


CONCLUSIONS OF LAW

1. For the entire rating period, the criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2013).

2. For the entire rating period, the criteria for an initial compensable rating for service-connected nodule, right upper lung lobe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6820 (2013).

3. For the entire rating period, the criteria for an initial compensable rating for service-connected lesion, right orbital frontal/anterior fossa (claimed as brain tumor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 8003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006). 

As the issues on appeal concern initial ratings for nodule, right lung upper lobe, lesion, right orbital frontal/anterior fossa, and bilateral SNHL-and 
come before the Board on appeal from decisions which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA general medical and audio examinations in June 2009.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected bilateral SNHL, nodule, right lung upper lobe, and lesion, right orbital frontal/anterior fossa, result in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. at 308-10.  

Initial Compensable Rating for Bilateral SNHL

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2013).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

In Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet.App. at 455.

Historically, the Veteran filed his claim for entitlement to service connection for SNHL in March 2009, contending that he had no hearing deficiency upon entry into service and exposure to loud military radios and field artillery caused his hearing loss, which had worsened over the years.  

Alabama Army National Guard examination on August 21, 1991, indicates a diagnosis of bilateral hearing loss.  

In-service audiological evaluation on December 9, 2008, revealed the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
65
75
LEFT
30
25
35
55
60

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 88 percent in the left ear.  The Veteran reported that he noticed hearing loss since at least 1997, and that it had gradually worsened over the years.  The audiologist noted mild low frequency hearing loss, sloping to moderately severe for the left ear and profound for the right ear, significant asymmetry at high Hertz and poor speech discrimination in the right ear.  She assessed bilateral SNHL.  

The Veteran reported for VA audiological evaluation on June 25, 2009.  He reported bilateral hearing loss, with trouble hearing in crowds and hearing soft voices to include whispers.  The Veteran noted a history of military noise exposure resulting from loud radios and guns.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
65
LEFT
25
25
35
50
65

The average pure tone threshold was 45 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The VA audiologist diagnosed sloping to a mild to profound SNHL in the right ear and a sloping to mild to severe SNHL in the left ear.  She referenced the August 1991 diagnosis of bilateral hearing loss and noted that she had requested the service treatment records (STRs) from the Veteran's first period of service and, if they could not be made available to her, the Veteran should be given the benefit of the doubt as it "would be at least as likely as not that the hearing loss found at separation in 1991 was caused by military noise exposure."

In July 2009, the RO granted entitlement to service connection for bilateral SNHL (claimed as hearing impairment) and assigned a noncompensable disability evaluation effective March 9, 2009.  

The June 2009 audiometric findings, applied to Table VI, yield a numeric designation of  II for the right ear (45 decibel pure tone threshold average, and 84 percent speech discrimination), and a numeric designation of II for the left ear (44 decibel pure tone average, 88 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon VA audiological evaluation was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on a full review of the record, including the June 2009 VA audiological evaluation, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  The June 2009 VA audio logical examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran reported "trouble hearing in crowds and hearing soft voices such as whispers."  See Martinak, 21 Vet.App. at 455 (VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.)  

However, the Veteran contends that his hearing loss warrants a higher disability evaluation.  In his notice of disagreement received in July 2010 he reported that even while wearing hearing aids his hearing "is significantly decreased such that conversations are difficult in anything but quiet environments."  In his VA Form 9 substantive appeal received in October 2011, the Veteran stated that even with the use of hearing aids he needs closed-captioning to watch television, does not understand telephone conversations, does not understand group conversations "unless the speaker practically yells in my ear" and has difficulty understanding conversations with women due to their having higher-frequency speech.  

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, and the Board finds that he is credible.  However, the descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  The VA examination report of record includes a thorough hearing examination and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet.App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral SNHL and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Initial Compensable Rating for Nodule, Right Upper Lung Lobe.

The Veteran filed his claim for entitlement to service connection for nodule, right upper lobe, in March 2009, stating that STRs would show the existence of the claimed disability.

On January 20, 2009, the Veteran was afforded a computed tomography (CT) evaluation of the chest, abdomen, and pelvis at the University of South Alabama Medical Center.  The impression was a small right upper lobe lung module, with no evidence of pathology within the abdomen or pelvis.  

The Veteran received a VA general medical examination on June 2, 2009.  He reported his lung nodule as "stable" following onset in January 2009.  The Veteran stated that he was asymptomatic, and was not receiving current treatment.  Pulmonary and chest examinations were normal.  The Veteran reported that he was employed on a full-time basis and had not lost any time from work during the previous twelve months.  The examining physician diagnosed nodule, right upper lung lobe, and concluded that there were no significant effects upon the Veteran's usual occupation due to the nodule as well as no effects upon his daily activities.  

The Veteran's right lung nodule is currently evaluated as noncompensably disabling under Diagnostic Code 6820 (Neoplasms, benign, any specified part of respiratory system), which states that the disability should be evaluated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97.  However, given the June 2009 VA general medical examination, which:  (1) showed normal pulmonary and chest examinations; (2) included the Veteran's statements that he was asymptomatic, was not receiving current treatment, was employed on a full-time basis and had not lost any time from work during the previous twelve months; and (3) noted the examiner's conclusion that there were no significant effects upon the Veteran's usual occupation due to the nodule as well as no effects upon his daily activities-there is no Diagnostic Code (to include Code 6820) which would support a compensable rating, given the Veteran's lack of symptomatology in general and of respiratory symptoms in particular.  Hence, the current noncompensable evaluation is most appropriate.  38 C.F.R. § 4.97.  

Initial Compensable Rating for Lesion, Right Orbital/Front Anterior Fossa.

The Veteran filed his claim for entitlement to service connection for lesion, right orbital/front anterior fossa, in March 2009, stating that STRs would show the existence of the claimed disability.

STRs include a magnetic resonance imaging (MRI) of the brain conducted December 11, 2008.  The impression was:  (1) normal contents of the internal auditory canals and cerebellopontine angle cisterns; (2) extra-axial right orbital frontal mass measuring 1.8 x 2.1 x 1.6 cm.  Based on signal characteristics, the leading consideration was said to be that of a chondroid tumor, probably benign or low grade; and (3) otherwise, normal appearance of the brain parenchyma.  CT of the head performed on December 30, 2008, indicated a lytic lesion in the floor of the right anterior cranial fossa measuring 1.8 x 2.1 x 1.6 cm, narrowing on transition and an intact sclerotic margin favors a benign or low-grade process such as chondroid tumor or perhaps a fiber osseous lesion such as a cystic fibrosis dysplasia.  

Following consultation with private physician Anthony M. Martino, M.D., on January 13, 2009, the Veteran was assessed with brain tumor, frontal.  Dr. Martino indicated during a follow-up visit on January 20, 2009, that the Veteran and his wife indicated they would consider surgical excisional biopsy.  

STRs also include a January 27, 2009, provisional diagnosis of CNS (central nervous system) mass lesions base of skull, subfrontal, right.  Neurology clinical evaluation on February 9, 2009, indicated review of the December 2008 MRI of the brain and the December 2008 CT of the head.  The examining physician concluded "Given the well-corticated margins, this certainly has the appearance of a low-grade, likely benign process, although it is impossible to say this for certain without definitive pathology."  On February 11, 2009, the same examiner assessed bone neoplasm, skull.  

During a June 2009, VA general medical examination, the brain tumor was reported as having a 2008 onset date.  The Veteran indicated that he asymptomatic, was not receiving current treatment, and that the course since onset was "stable."  The Veteran reported that he was employed on a full-time basis and had not lost any time from work during the previous twelve months.  The examining physician diagnosed lesion, right orbital frontal/anterior fossa, and concluded that there were no significant effects upon the Veteran's usual occupation due to the claimed brain tumor as well as no effects upon his daily activities.  

The Veteran's lesion, right orbital frontal/anterior fossa (claimed as brain tumor) is currently evaluated as noncompensably disabling under Diagnostic Code 8003 (brain, new growth of, benign), which warrants a minimum compensable rating of 10 percent for residuals.  See 38 C.F.R. § 4.124a.  While a CT of the head performed on December 30, 2008, indicated a lytic lesion in the floor of the right anterior cranial fossa measuring 1.8 x 2.1 x 1.6 cm, during June 2, 2009, VA general medical examination the Veteran indicated that he asymptomatic and was not receiving current treatment.  The Veteran reported that he was employed on a full-time basis and had not lost any time from work during the previous twelve months.  The examining physician diagnosed lesion, right orbital frontal/anterior fossa, and concluded that there were no significant effects  upon the Veteran's usual occupation due to the claimed brain tumor as well as no effects upon his daily activities.  

Because no residuals of the lytic lesion in the floor of the right anterior cranial fossa have been found and objectively attributed thereto, there are no residuals to rate.  The Board finds that the noncompensable, zero percent rating is appropriate for the entire appeal period.  See 38 C.F.R. § 4.31 ("In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.").  

Extraschedular Disability Evaluation-Individual Service-Connected Disabilities

The Board will now address whether the issue of entitlement to a compensable initial disability evaluation for bilateral SNHL, nodule, right upper lung lobe, and lesion, right orbital/front anterior fossa, should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

Hearing Loss

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.   

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological evaluation on June 25, 2009, the Veteran reported trouble hearing in crowds and hearing soft voices, to include whispers.  In his notice of disagreement received in July 2010 he reported that even while wearing hearing aids his hearing "is significantly decreased such that conversations are difficult in anything but quiet environments" and in his VA Form 9 substantive appeal received in October 2011, the Veteran stated that even with the use of hearing aids he needs closed-captioning to watch television, does not understand telephone conversations, does not understand group conversations "unless the speaker practically yells in my ear" and has difficulty understanding conversations with women due to their having higher-frequency speech.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore,  the Veteran's reported difficulties of hearing-including  soft voices/whispers, television volume, telephone and group conversations, and conversations with women-are factors contemplated in the regulations and schedular rating criteria.

Right Lung Nodule

In this case, the record does not establish that the rating criteria are inadequate to evaluate the Veteran's nodule, right upper lung lobe.  As a result, the first prong of Thun has therefore not been met.  Furthermore, the statements of the Veteran during VA general medical examination on June 2, 2009, that he was asymptomatic, was not receiving current treatment, was employed on a full-time basis and had not lost any time from work during the previous twelve months-viewed in conjunction with normal pulmonary and chest examinations and the examiner's conclusions that there were no significant effects upon the Veteran's usual occupation due to the nodule as well as no effects upon his daily activities-support a finding that referral for consideration of an extraschedular rating is not warranted, because the right lung nodule has no manifestations beyond those contemplated by the rating schedule.  Therefore, the rating schedule is adequate to evaluate this disability.

Lesion, Right Orbital/Front Anterior Fossa (Claimed as Brain Tumor)

In a similar manner, the record does not establish that the rating criteria are inadequate to evaluate the Veteran's lesion, right orbital/front anterior fossa.  Once again, the first prong of Thun has not been met.  Furthermore, the Veteran's statements during VA general medical examination on June 2, 2009, that he was asymptomatic, was not receiving current treatment, was employed on a full-time basis and had not lost any time from work during the previous twelve months-in addition to the examiner's conclusions that there were no significant effects upon the Veteran's usual occupation due to the lesion (claimed as brain tumor) as well as no effects upon his daily activities-once more support a finding that referral for consideration of an extraschedular rating is not warranted, because the lesion had no ratable residuals (certainly nothing outside of the rating schedule).  Therefore, the rating schedule is also adequate to evaluate this disability.

Extraschedular Disability Evaluation-Combined Effect /Collective Impact

According to Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has asserted "I respectfully request my claim to be reevaluated considering the impact of my impairments both individually and combined on my daily functioning."   

The Veteran's reported difficulties of hearing (including soft voices/whispers, television volume, telephone and group conversations, and conversations with women)-are contemplated in the regulations and schedular rating criteria.  The Veteran has not asserted and the evidence does not demonstrate occupational impairment due to hearing loss.  Notably, the criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  Furthermore, the Veteran himself has described both his service-connected right upper lung lobe module and lesion, right orbital frontal/anterior fossa (claimed as brain tumor) as asymptomatic.  Finally, the June 2009 VA examiner found with respect to each of the foregoing two disabilities that there were no significant effects upon the Veteran's usual occupation as well as no effects upon his daily activities.  It was noted that the Veteran reported that he was working full time and had no lost time from work within the previous 12 months.

In sum, there is no evidence that the combined effect/collective impact of the cited disabilities warrants referral for extraschedular consideration.  Indeed, in the absence of additional factors associated with the Veteran's bilateral SNHL, and/or nodule of the right upper lung lobe, and/or lesion, right orbital frontal/anterior fossa (claimed as brain tumor), the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Johnson, 2014 WL 3562218; Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

An initial compensable rating for service-connected bilateral SNHL (claimed as hearing impairment) is denied.  

An initial compensable rating for service-connected nodule, right upper lung lobe is denied.

An initial compensable rating for service-connected lesion, right orbital frontal/anterior fossa (claimed as brain tumor) is denied.


REMAND

The July 2009 rating decision on appeal denied the issue of entitlement to a 10 percent disability rating based upon multiple, noncompensable service-connected disabilities.  In his timely notice of disagreement received in July 2010, the Veteran stated "[t]his letter is to appeal the VA decision to deny my claim for disability. . . .  My claim for disability was related to three impairments:  lesion, right orbital frontal/Anterior fossa; nodule, right upper lung lobe; and bilateral [SNHL].  The decision was that all three were indeed service connected, but I was awarded 0% disability."  Review of the statement of the case issued in August 2011 reveals that while it addressed entitlement to initial compensable disability ratings for nodule, right lung upper lobe, lesion, right orbital frontal/anterior fossa, and bilateral SNHL, the issue of entitlement to a 10 percent disability rating based upon multiple, service-connected disabilities was not addressed.  

The filing of a notice of disagreement in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet.App. 238 (1999); Archbold v. Brown, 9 Vet.App. 124 (1996).  Therefore, the Board is required to remand the issue of entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities to the RO for the issuance of a statement of the case in order for the RO to cure this procedural defect.  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet.App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issue of entitlement to a 10 percent disability rating based upon multiple, noncompensable  service-connected disabilities.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


